Exhibit 4.1 Stockholders Agreement by and among SCH/VIII Bonds, L.L.C., SCH/VIII Bonds II, L.L.C., SCH/VIII Bonds III, L.L.C., SCH/VIII Bonds IV, L.L.C., Cerberus Series Four Holdings, LLC, Desert Rock Enterprises LLC , Strategic Value Special Situations Master Fund, LP., Riviera Voteco, L.L.C. and Riviera Holdings Corporation dated as of April 1, 2011 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS Section 1.01. Certain Definitions 1 Section 1.02. Other Interpretive Provisions 8 ARTICLE II REPRESENTATIONS; WARRANTIES AND COVENANTS Section 2.01. Representations and Warranties of the Stockholders 9 Section 2.02. Representations and Warranties of the Company 9 Section 2.03. Entitlement of the Company and the Stockholders to Rely on Representations and Warranties 10 ARTICLE III GOVERNANCE Section 3.01. Board of Directors 10 Section 3.02. Class B Shares Consent Rights 15 Section 3.03. Information Rights 16 ARTICLE IV TRANSFERS OF SHARES; PREEMPTIVE RIGHTS; REPURCHASES AND DISTRIBUTIONS Section 4.01. Limitations on Transfer 17 Section 4.02. Tag-Along Rights 18 Section 4.03. Drag-Along Sale with Right of First Offer 20 Section 4.04. Drag-Along Rights 21 Section 4.05. Transfer of Class B Shares 22 Section 4.06. Rights and Obligations of Transferees 22 Section 4.07. Preemptive Rights 23 Section 4.08. Distributions; Repurchases 24 Section 4.09. Pledge of Class B Shares 24 Section 4.10. Gaming Laws Restrictions on Transfer 24 ARTICLE V REGISTRATION RIGHTS Section 5.01. Demand Registration 24 Section 5.02. Shelf Registration 27 Section 5.03. Piggyback Registration 29 Section 5.04. Black-out Periods 31 Section 5.05. Registration Procedures 32 Section 5.06. Underwritten Offerings 36 i Section 5.07. No Inconsistent Agreements; Additional Rights 38 Section 5.08. Registration Expenses 38 Section 5.09. Indemnification 39 Section 5.10. Rules 144 and 144A and Regulation S 42 ARTICLE VI GENERAL PROVISIONS Section 6.01. Waivers 42 Section 6.02. Conflicts of Interest; Transactions with Affiliates 42 Section 6.03. Publicity and Confidentiality 43 Section 6.04. Assignment; Benefit 44 Section 6.05. Termination 44 Section 6.06. Severability 44 Section 6.07. Entire Agreement; Amendment; Extension 44 Section 6.08. Counterparts 45 Section 6.09. Notices 45 Section 6.10. Governing Law; Jurisdiction 47 Section 6.11. Waiver of Jury Trial 47 Section 6.12. Specific Performance 47 Section 6.13. No Third-Party Liability 47 Section 6.14. Further Assurances; Facilitation 48 Section 6.15. Splits; Issuances 48 Section 6.16. Gaming Laws 50 ii RIVIERA HOLDINGS CORPORATION STOCKHOLDERS AGREEMENT THIS STOCKHOLDERS AGREEMENT (as it may be amended from time to time in accordance with the terms hereof, this  Agreement ), dated as of April 1, 2011, is made by and among Starwood, Cerberus, Desert Rock, Strategic Value Partners and Voteco (each as defined below) and each other Person (as defined below) who may become party to this Agreement from time to time in accordance with the provisions herein (with Starwood, Cerberus, Desert Rock, Strategic Value Partners and Voteco, the  Stockholders ), and Riviera Holdings Corporation, a Nevada corporation (the  Company ). RECITALS WHEREAS, on April 1, the Plan of Reorganization of Riviera Holdings Corporation under Chapter 11, Title 11 of the United States Bankruptcy Code (the  Plan ) was substantially consummated; and WHEREAS, the parties hereto desire to set forth the respective rights and obligations of the Stockholders with respect to the Company. NOW, THEREFORE, in consideration of the foregoing and the mutual promises, covenants and agreements of the parties hereto, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto, intending to be legally bound, agree as follows: Article I DEFINITIONS Section 1.01. Certain Definitions . As used in this Agreement, the following terms have the following meanings:  Adverse Disclosure  means public disclosure of (a) material non-public information that, in the good faith judgment of the Companys Board of Directors, after consultation with independent outside counsel to the Company, (i) would be required to be made in any Registration Statement or report filed with the SEC by the Company so that such Registration Statement would not be materially misleading; (ii) would not be required to be made at such time but for the filing of such Registration Statement or report; and (iii) the Company has a bona fide business purpose for not disclosing publicly or (b) that would otherwise be materially adverse to the Company for a Registration Statement to be filed on or before the date such filing would otherwise be required under this Agreement, in the Board of Directors good faith judgment, after consultation with independent counsel to the Company.  Affiliate  means, with respect to any Person, any other Person that directly or indirectly controls, is controlled by, or is under common control with, such Person. For these purposes, control means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of voting securities, by contract or otherwise; provided that for purposes of ‎
